As filed with the Securities and Exchange Commission on January , 2008 United States Securities and Exchange Commission Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pet Ecology Brands, Inc. (Name of small business issuer in its charter) Texas 2040 75-2634649 (State or Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification Incorporation or organization) Classification Code Number) Number) 14822 Venture Drive Dallas, Texas 75234 (972)-759-8080 (Address and telephone number of principal executive offices) Ralph J. Steckel Chief Executive Officer 14822 Venture Drive Dallas, Texas 75234 (972)-759-8080 (Name, address and telephone number of agent for service) Copy of all communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 (732) 409-1212 Approximate date of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [X] If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box. [] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to beregistered Proposedmaximum offering price per share Proposed maximum aggregate offeringprice Amount ofregistration fee Common stock, par value $0.001 per share 10,670,191 (2) $ 1.83 (3) $ 19,526,450 $ 767.39 (5) (1) An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. (2) Representsshares of our common stock that were issued to and are held by selling security holders, and shares of common stock underlying warrants held by certain persons, and shares to be issued to Tricon Holdings, Inc., and Texas Atlantic Capital Partners, LLC in connection with obligations under that certain Stock Purchase Agreement dated February 26, 2007 by and among such entities and the Company. (3) Fee calculated in accordance with Rule 457(c) of the Securities Act. Estimated for the sole purpose of calculating the registration fee. We have based the fee calculation on the last reported bid and ask price for our common stock on the pink sheets on January 14, 2008. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this Prospectus is not complete and may be changed. The stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated January , 2008 PET ECOLOGY BRANDS, INC. Prospectus 10,670,191 Shares of Common Stock This Prospectus relates to the sale by certain security holders of up to10,670,191 shares of our common stock, $.001 par value per share.These shares were issued in private transactions to the security holders involved. We are not selling any of shares of our common stock being offered. We will not receive any of the proceeds from the sale of shares by selling security holders. Neither the selling security holders nor the Company have entered into any underwriting agreements regarding the shares being offered. Our common stock currently trades on the over-the-counter market under the symbol PECD:PK on the Pink Sheets. Subsequent to the date of this Prospectus, we intend to submit an application to the Nasdaq Stock Market, Inc. (“NASDAQ”) to have the Company’s common stock quoted on the OTC Bulletin Board. There is no assurance if or when this application will be accepted.These securities are speculative and involve a high degree of risk. You should consider carefully the “Risk Factors” beginning on Page of this Prospectus before making a decision to purchase our stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2008 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. You should assume that the information contained in this Prospectus is accurate only as of the date on the front cover of this Prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. Unless the context otherwise requires, references in this Prospectus to the “Company”, “PEB”, “we”, “us” or “our” refer to Pet Ecology Brands, Inc., a Texas corporation. TABLE OF CONTENTS PAGE Summary Financial Data 2 Risk Factors 3 Use of Proceeds 5 Determination of Offering Price 5 Dilution 6 Selling Shareholders 6 Plan of Distribution 8 Legal Proceedings 9 Directors, Executive Officers, Promoters and Control Persons 9 Security Ownership of Certain Beneficial Owners and Management 10 Description of Securities Interests of Named Experts and Counsel 10 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 12 Organization Within Last Five Years 12 Description of Business 12 Plan of Operation 16 Description of Property 18 Certain Relationships and Related Transactions 18 Market for Common Equity and Related Stockholder Matters 18 Executive Compensation 19 Available Information 20 Index to Financial Statements F PROSPECTUS SUMMARY The following summary highlights information contained in this Prospectus. In addition to this summary, you should read this entire Prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. All information in this Prospectus should be considered before investing in our common stock. Pet Ecology Brands, Inc. OVERVIEW General Pet Ecology Brands, Inc. (“PEB” or the “Company”) was formed in 1996 to develop, manufacture and sell technologically advanced, earth friendly pet products that are safe for pets, people and the planet.Since inception, (a) PEB has been totally dependent upon investments, borrowings and trade vendors to support our product development and operations, and (b) we have not been able to raise sufficient investment capital to support both product development programs and product launch programs. Although we have only generated a minimal amount of sales to date, we have essentially been in the product development stage since the time of our formation. During this time, we have formulated, tested and sold limited amounts of our products. In the years 2005, 2006 and 2007 (thru September 30, 2007), our sales (primarily of cat litter) were $44,250, $199,136, and $82,860, respectively. The Company has incurred losses in every year since commencing operations, and has expended a substantial amount for goods and services for product development and operations. To date, we have managed to continue in business by attracting investor capital, by loans to PEB by management and others, and by vendor financing. The Company currently incurs operating and administrative expenses of approximately $75,000 per month exclusive of any non-cash charges such as stock based compensation. At September 30, 2007, PEB had $30,392 in cash, and a negative cash net worth of $15,567,023, and a negative current ratio (current liabilities in excess of current assets) of 7.3. The achievement of any significant level of sales will necessitate a substantial amount of additional working capital which we expect to generate through trade vendors, borrowings, and equity investments. PEB has developed a cat litter that is expected to be its launch product, and that is innovative, earth friendly, lightweight, odor free and flushable. We expect such product to be capable of indicating (through a change in color of the litter) when a cat is affected by a lower urinary tract infection. No other cat litter products on the market today contain all of these features. PEB plans to begin commercializing its cat litter products in the fourth quarter of 2007 with the intent to be fully commercialized in 2008. Our current goal is to brand and sell our two cat litter products under the name of “Pet Ecology Perfect Litter” (with no sickness indicator) and “Pet Ecology Perfect Litter Alert” (with sickness indicator). Prior to changing our branding strategy in March, 2007, we promoted and sold our cat litter products under different brand names. We are currently in the process of endeavoring to introduce our cat litter products and new brand names to the market for home delivery through television commercials and internet marketing. Our initial marketing efforts involve the national advertising program recently commenced by Pet Ecology Direct, LLC, a limited liability company formed in Florida (“Pet Ecology Direct”), a third party licensee of our products (see the “Overview - Recent Events” section of this Prospectus for more information about this licensing arrangement). Pet Ecology Direct is currently focused solely upon selling Pet Ecology Perfect Litter Alert, which we hope will create brand name and product exposure and education, will build public awareness of our cat litter, and will facilitate our efforts to sell one or more of our products into the food, drug and pet specialty chains. Other pet products that PEB has developed and that are expected to be introduced subsequent to the launch of our cat litters include the following. · Fat free treats for cats and dogs · A waterless cat shampoo · An all natural spray odor control for elimination of pet and other smells in the household Products in development stage include the following: · Cat litter with early warning indicator of diabetes in cats · Cat litter with early warning indicator of pregnancy in cats · Microwaveable line of cat foods 1 Corporate Information The Company is a Texas corporation and currently leases and occupies 12,000 square feet of office and warehouse space at 14822 Venture Drive, Dallas, Texas 75234. Our phone number is (972) 759-8080. Industry Information The Company expects to be able to sell its products into the pet industry market which on the whole aggregates nearly forty billion in domestic sales annually of pet products including litter, food and other supplies. According to Industry Statistics and Trends from the American Pet Products Manufacturers Association (“APPMA”), sales in this segment have grown from under twenty billion dollars in 1994 to the nearly forty billion reported in 2006 and is forecast by the APPMA to reach fifty two billion by 2008. To further validate the trend it is reported in an APPMA survey that over one half of the households in America own at least one dog or cat resulting in anassessment that approximately 91 million cats and 74 million dogs are maintained in households across the country. PEB has chosen this industry to introduce products for that reason in addition to the fact that the pet market is global, a future marketing consideration for PEB. Our marketing approach will center on educating the dog and cat pet owner of the superiority and efficacy of our products. Pet owners are predisposed to providing the highest level of care for their pets due to the emotional bond that exists between the pet owner and the pet. Our approach in educating and building awareness is to bring our products into the consciousness of the pet owner. Just as Americans have become more conscious about their health, so they have become more concerned about their pets. The growth in the number of pet owners is the result in part of demographics including the emergence of “baby boomers” who have raised families and now turn to pets to as extended family members, an increasing older population, and a large number of single adults who own pets for companionship and in some instances for protection. Pets, in their role as extended family, are treated as such, and products that can improve the health or well being of that pet are in high demand. While management of PEB believes that the wholesomeness and function of our cat litters is beneficial to cats, the lightweight and flushable nature of those litters reduces the work of the pet owner and should add significantly to the cat owners’ rationale for buying our litters. The domestic market for cat litter is over 1.4 billion dollars. Management estimates that markets in Europe and the Pacific Rim approximate the size of the American market thereby providing a “global” opportunity for us if we are successful in the future. 2 Recent Events In February 2007, we entered into two agreements with Tricon Holdings, LLC, a limited liability company formed in Florida (“Tricon”), and Texas Atlantic Capital Partners, LLC, a limited liability company formed in Nevada (“Texas Atlantic”), as follows: Pursuant to the Stock Purchase Agreement dated February 26, 2007 (the “Tricon SPA”), the following agreements were documented: (a) we agreed to issue (i) such number of shares (the “Tricon Shares”) of common stock of PEB as shall equal fifty-one percent (51%) of the issued and outstanding shares of common stock of PEB, on as fully diluted basis (after given effect to all shares of PEB common stock that PEB was obligated to issue, or might become obligated to issue, pursuant to any and all options, warrants, convertible securities, or other commitments of the PEB, written or unwritten, then in existence), and (ii) warrants to purchase (the “Tricon Warrants”) such number of shares of PEB common stock as shall equal fourteen percent (14%) of the issued and outstanding shares of common stock of PEB at the time of exercise of the Tricon Warrants, (b) Tricon and Texas Atlantic agreed to pay PEB the amount of $1,350,000.00 for the Tricon Shares, (c) Tricon and Texas Atlantic agreed to pay PEB the amount of $1,000,000.00 upon exercise of all of the Tricon Warrants, (d) Tricon and Texas Atlantic were granted the contractual right to elect three of the five directors of the Company, and (e) the Company agreed to reduce its trade debt outstanding from an estimated $1.1 million to $600,000. In connection with the Tricon SPA, the following is applicable: (a) Tricon and Texas Atlantic have advised PEB that the Tricon Shares and the Tricon Warrants will be split equally between them. (b) $1,350,000.00 was paid to PEB for the Tricon Shares ($1,200,000 was paid in cash, and $150,000 was paid by Texas Atlantic assuming a note payable by PEB to an unrelated third party, for such amount). (c) A total of 10,337,372 shares of PEB common stock have been issued to Tricon and to Texas Atlantic. (d) Warrants have been issued entitling Tricon and Texas Atlantic to purchase up to 14% of the issued an outstanding shares of PEBcommon stock (at the time of exercise), for $1,000,000. Based upon the number of shares of our common stock issued and outstanding on January 3, 2008, the number of shares of our common stock to be initially covered by the Tricon Warrants is deemed by us to be 2,837,710 shares. (e) We have agreed with Tricon and Texas Atlantic that the terms of the Tricon SPA entitle both Tricon and Texas Atlantic to receive additional shares of PEB common stock, for no additional consideration, if (i) the Tricon Shares ever decline below an amount equal to 51% of the issued and outstanding shares of common stock of PEB, or (ii) if the shares of common stock of PEB issued to Tricon and Texas Atlantic, in connection with the Tricon Warrants, ever decline below an amount equal to 14% of the issued and outstanding shares of common stock of PEB. The following sets forth the general terms of the Agreement to License Products dated February 26, 2007 (the “Tricon License Agreement”) (a) PEB granted to Tricon and Texas Atlantic an exclusive, worldwide license (the “Tricon License”) to manufacture and sell PEB products for home delivery of such products, (b) Tricon and Texas Atlantic agreed to pay PEB the amount of $150,000 on or before April 30, 2007, and (c) Tricon and Texas Atlantic agreed to pay PEB a royalty equal to twelve percent (12%) of the cost of manufacturing and packaging (but not shipping) any PEB products sold by such entities under the Tricon License. In connection with the Tricon License Agreement, Tricon and Texas Atlantic have (a) paid $150,000.00 to PEB, (b) formed Pet Ecology Direct, and (c) assigned to Pet Ecology Direct (i) the right to manufacture and sell PEB products pursuant to the Tricon License, and (ii) the obligation to pay the related royalties to PEB. Reverse Stock Split At a special meeting held on June 20, 2007, PEB’s stockholders approved a proposal authorizing the Board of Directors of PEB, in its discretion, to effectuate (prior to October 1, 2007) a 1 for 20 reverse stock split in connection with the issued and outstanding shares of common stock of PEB. Such action was necessary to enable us to comply with the terms of the Tricon SPA, as we did not then have a sufficient number of authorized shares to be able to issue 51% of our outstanding shares of common stock to Tricon and Texas Atlantic. Pursuant to such stockholder authorization, in September, 2007, the Board of Directors of PEB approved, and PEB implemented, a 1 for 12 reverse stock split in connection with the issued and outstanding shares of common stock of PEB. Vendor Debt Restructurings Pursuant to the terms of the Tricon SPA, in 2007 the Company negotiated a substantial reduction in its vendor debt. In connection with this program, we eliminated approximately $694,000 of liabilities by cash payments totaling approximately $333,521, and byissuing approximately 41,667 shares of our common stock to creditors. By taking such action the Company is now in substantial compliance with its debt restructuring commitments under the Tricon SPA. 3 Going Concern In their report in connection with our 2006 financial statements, our auditors included an explanatory paragraph stating that there is substantial doubt about our ability to continue as a going concern. We have incurred a net loss of $6,510,770,and a negative cash flow from operations of $2,053,486 for the year ended December31, 2006, and at December 31, 2006 we had a working capital deficiency of $2,108,556 and a shareholders’ deficiency of $14,127,367. The Company incurred a net loss of $1,439,656 (unaudited)and a negative cash flow from operations of $1,299,758 (unaudited)for the nine months ended September 30, 2007, and had a working capital deficiency of $1,281,466 (unaudited)and a shareholders’ deficiency of $15,567,023 (unaudited)at September 30, 2007. The Company recently completed the transactions contemplated by the Tricon SPA and the Tricon License Agreement. Such transactions had numerous benefits to us including increasing our cash and improving our liquidity. There can be no assurance that our current cash position will be sufficient to sustain operations. The financial statements have been prepared assuming that the Company will continue as a going concern and do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Our continuation as a going concern is dependent on the Company’s ability to raise additional funds sufficient to meet its obligations on a timely basis, to comply with the terms of its financing agreements and ultimately to attain profitable operations. Dilution The issuance of shares to Tricon and Texas Atlantic, pursuant to the Tricon SPA, has resulted in substantial dilution to the holders of PEB common stock. Further dilution will occur if and when (a) additional shares of PEB common stock are issued to Tricon and Texas Atlantic, for no additional consideration, to enable such entities to continue to own 51% of the outstanding shares of common of PEB, (b) when any of the following warrants are exercised: the Tricon Warrants, and any other warrants now issued and outstanding (see the “Description of Securities” section of this Prospectus for more information about outstanding warrants), and (c) if, following exercise of the Tricon Warrants, additional shares of PEB common stock are issued to the holders of such warrants for no consideration. RISK FACTORS You should carefully consider each of the following risk factors and all of the other information provided in this Prospectus before purchasing our common stock. The risks described below are those we currently believe may materially affect us. The future development of the Company and our products is and will continue to be dependent upon a number of factors. You should carefully consider the following information as well as the more detailed information concerning the Company contained elsewhere in this Prospectus before making any investment. An investment in our common stock involves a high degree of risk, and should be considered only by persons who can afford to lose the entire amount of their investment. Risk Factors Relating to the Company, its Lack of Operations and its Financial Condition. The Company’s business is difficult to evaluate because the Company has a limited operating history. The Company was formed in 1996, and has incurred losses in each period since commencing operations. From the time of our formation, we have formulated, tested and sold limited amounts of our products. As of the date of this Prospectus, we have generated limited revenues, and the implementation of our business plan will require additional capital. Our business could be subject to any or all of the problems, expenses, delays and risks inherent in the establishment of a new business enterprise, including, but not limited to limited capital resources, possible delays in product development, possible cost overruns due to price and cost increases in raw product and manufacturing processes, uncertain market acceptance, and the inability to respond effectively to competitive developments and to attract, retain and motivate qualified employees. Therefore, there can be no assurance that our business or products will be successful, that we will be able to achieve or maintain profitable operations or that we will not encounter unforeseen difficulties that may deplete our capital resources more rapidly than anticipated. There can be no assurance that we will achieve or sustain profitability or positive cash flows from our operating activities. We are the subject of a going concern opinion from our independent auditors, raising a substantial doubt about our ability to continue as a going concern. Our auditors included an explanatory paragraph in connection with our 2006 financial statements stating that because we have incurred a net loss of $6,510,770 and a negative cash flow from operations of $2,053,486 for the year ended December31, 2006, and had a working capital deficiency of $2,108,556 and a shareholders’ deficiency of $2,108,556 at December31, 2006, there is substantial doubt about our ability to continue as a going concern. We incurred a net loss of $1,439,656 (unaudited)and a negative cash flow from operations of $1,299,758(unaudited)for the nine months ended September 30, 2007, and had a working capital deficiency of $1,281,466 at September 30, 2007. These factors, along with others, indicate that we may not be able to continue as a going concern. If we are not successful in raising additional capital, we may not be able to continue as a going concern for a period of twelve months or less. 4 We have had negative cash flows from operations and our business operations may fail if our actual cash requirements exceed our estimates, and we are not able to obtain further financing. We have had negative cash flows from operations. Currently, we incur monthly cash administrative expenses of approximately $75,000 exclusive of any non-cash charges such as stock based compensation. To date, we have incurred significant expenses in product development and administration in order to ready our products for market. Achievement of our sales goals will involve additional significant expenses in bringing our products to market. While management believes that the funds received from Tricon and Texas Atlantic, in connection with the Tricon SPA and the Tricon License Agreement, will be sufficient for the initial launch of its cat litter products, there is no guarantee that the revenues and profits from operations will fully fund operations on a go forward basis. We have a working capital deficit, which means that our current assets on September 30, 2007 were not sufficient to satisfy our current liabilities on that date. We had a working capital deficit of $1,281,466 at September 30, 2007, which means that our current liabilities exceeded our current assets by that amount at that date. Current assets are assets that are expected to be converted into cash within one year and, therefore, may be used to pay current liabilities as they become due. Our working capital deficit means that our current assets on September 30, 2007 were not sufficient to satisfy all of our current liabilities as of that date. Marketing efforts currently dependent upon third party. In connection with the Tricon Licensing Agreement, the Company is currently relying upon Pet Ecology Direct, an entity recently formed by Tricon and Texas Atlantic, to be the primary internet marketing arm of the Company and its products. There is no certainty that Pet Ecology Direct will be successful in marketing the pet products of the Company. Even if Pet Ecology Direct is successful in these marketing efforts (which will be limited to sales for home delivery of products), the monetary benefit to PEB will be limited in that the royalty amounts to be paid to PEB by Pet Ecology Direct will only be twelve percent (12%) of the costs to manufacture and package the PEB products sold by Pet Ecology Direct. Attempts to grow our business could have an adverse effect on the Company. Because of our small size, we desire to grow rapidly in order to achieve certain economies of scale. To the extent that rapid growth does occur, it will place a significant strain on our financial, technical, operational and administrative resources. Our planned growth will result in increased responsibility for both existing and new management personnel. Effective growth management will depend upon our ability to integrate new personnel, to improve our operational, management and financial systems and controls, to train, motivate and manage our employees, and to increase our sources of raw materials, product manufacturing and packaging. If we are unable to manage growth effectively, our business, results of operations and financial condition may be materially and adversely affected. In addition, it is possible that no growth will occur or that growth will not produce profits for the Company. Competitive risk factors. The pet products business is highly competitive. Virtually all of the manufacturers, distributors and marketers of pet products have substantially greater management, financial, research and development, marketing and manufacturing resources than we do. Competitors in the cat litter market include, among others: The Clorox Company, Church & Dwight Co., Inc. (Arm & Hammer), The Iams Company (a part of The Proctor & Gamble Company), and Ralston Purina Co. (a part of Nestle SA). Loyalty to existing products sold by these companies may inhibit us from achieving our sales objectives. Additionally, the long-standing relationships maintained by existing manufacturers with veterinarians and pet organizations may prevent us from obtaining professional recommendations for our products If we are unable to market our products to compete with new or existing products developed by well-established competitors, our business will be negatively affected. Our future success is significantly dependent upon our ability to market, promote and deliver our products. As is typical with new products, demand for and market acceptance of new products is subject to uncertainty. Achieving market acceptance for new products may require substantial marketing and other efforts, and the expenditure of significant funds to create customer demand. There can be no assurance that our efforts will be successful. In addition, the failure of new products to gain sufficient market acceptance could adversely affect the image of our brand name and the demand for our products in the future. 5 Increases in raw materials and packaging pricing, and volatility in the commodity markets may adversely affect our results of operations. Our financial results depend to a large extent on the costs of raw materials, principally perlite and vermiculite, two mined minerals and our ability to pass the costs of these materials onto our customers. Historically, market prices for the commodities used in our litters have fluctuated in response to a number of factors, including seasonal changes in which market demand increases in markets outside of the pet industry for these raw materials. Fluctuations in paper and transportation costs which affect our costs for packaging materials, may result from changes in general economic conditions and other factors causing an adverse financial impact to us. In the event of any increase in the cost of raw materials or packaging, we may be required to charge higher selling prices for our products to avoid margin deterioration. We cannot provide any assurances regarding the timing or the extent of our ability to successfully charge higher prices for our products, or the extent to which any price increase will affect future sales volumes. Our results of operations may be adversely affected by this volatility. We are dependent on non-affiliated third parties for manufacturing who may not provide us with the quality competitive products at reasonable prices when we need them in the future. We currently depend on one manufacturer (National Chemsearch) for the production of our litter products and one other manufacturer (C J Foods) for the production of our fat free dog treats. We are substantially dependent on the ability of these parties to, among other things, meet our performance and quality specifications. Failure by these parties to comply with our quality and delivery specifications could have a material adverse effect on us. Furthermore, notwithstanding assertions to the contrary, these parties may not dedicate sufficient production capacity to meet our scheduled delivery requirements, and they may not have sufficient production capacity to satisfy our requirements during any period of sustained demand. Their failure to supply, or their delay in supplying us with products, could have a material adverse effect on the Company. In particular, our success is significantly dependent upon chain store demand for our products, and any failure to deliver our products could have a material adverse effect on us. If we or our customers become the subject of product liability claims, we may incur significant and unexpected costs and our business reputation could be adversely affected. We may be exposed to product liability claims and adverse public relations if use of our products is alleged to cause injury or illness. Our insurance may not be adequate to cover all liabilities we incur in connection with product liability claims. We may not be able to continue to maintain our existing insurance or obtain comparable insurance at a reasonable cost, if at all. A product liability judgment against us, or our agreement to settle a product liability claim, could also result in substantial and unexpected expenditures, which would reduce the Company’s operating results and cash flow. In addition, even if product liability claims against us are not successful or are not fully pursued, defending these claims will likely be costly and time-consuming, and may require management to spend time defending the claims rather than operating our business. Product liability claims, or any other events that cause consumers to no longer associate our brand with high quality and safety may decrease the value of our brand and lead to lower demand for our products. We rely upon a limited number of product offerings, making us vulnerable to industry changes and developments. We are currently only pursuing the cat litter and dog treat business. Our initial efforts will be concentrated in this segment. This lack of diverse business operations exposes us to significant risks. Our future success may be dependent upon our success in developing and expanding our areas of concentration and upon the general economic success of the petindustry. In addition, any decline in the market demand for our products could have a material adverse effect on our brand, business, results of operations and financial condition. We are dependent upon our marketing efforts. The success of our business is significantly dependent on our ability to effectively market our products to internet customers, and to retail food, drug and pet specialty chain stores. We will be required to devote substantial management and financial resources to these marketing and advertising efforts, and it is possible we will not be successful. The success of our business may depend on our ability to secure investment or lender financing to insure working capital availability to fund operations. Our ability to implement our business plan and meet our sales and income objectives is dependent upon our ability to have available the working capital necessary to fund operations. We may not be able to obtain sufficient investment or lender financing, on terms acceptable to us, in a sufficient amount to fund operations as the needs materialize or at all. If adequate additional funding is not available, we may not be able to continue with operations. In addition, should we have to issue securities to obtain such funding a dilution of thepercentage ownership of our shareholders may occur, and may adversely impactthe price of our common stock. 6 We rely on patents, trade secret laws and agreements with third parties to protect our proprietary rights, and these laws or protections may not be adequate. Our future success largely depends upon our ability to protect our proprietary formulations and trademarks. We rely on a combination of patent and trademark and trade secret laws, nondisclosure and other contractual agreements with employees and third parties to protect our proprietary formulations and trademarks. The steps we take to protect our proprietary rights may not be adequate to protect misappropriation of such rights, and third parties may independently develop equivalent or superior formulations in spite of our efforts. We may be subject to or may initiate interference proceedings in the United States Patent and Trademark Office, which can demand significant financial and management resources. Although we believe that our products and formulations do not infringe upon the proprietary rights of others, it is possible that third parties will assert infringement claims against us in the future. Litigation, which could result in substantial costs and could divert our efforts, may be necessary to enforce our intellectual property rights or to defend the Company against claimed infringement of the rights of others. The failure to successfully defend our patents and trademarks could have a material adverse effect on the Company. Our progress depends on retaining our current key employees and attracting additional qualified personnel, and we may not be able to do so. Our future success is largely dependent upon the efforts of Ralph J. Steckel, the President, the Chief Executive Officer, and a director of the Company, and Robert Salluzzo, the Chief Operating Officer, the Chief Financial Officer, and a director of the Company. The loss of the services of either Mr.Steckel or Mr. Salluzzo would be detrimental to the Company and it is possible the Company will not be able to replace them adequately. Our anticipated growth will require us to retain our managerial personnel. The inability to retain our personnel or the emergence of unexpected expansion difficulties could have a material adverse effect on our business, financial condition or results of operations. Competition forqualified managerial personnel is intense, and it is possible we will not be able to retain existing personnel resulting in disruption to operations. Risk Factors Relating To Our Common Stock Inability to raise additional capital. Due to evergreen nature of Tricon Shares and the Tricon Warrants, PEB may not be able to secure third party equity investors in the future. The evergreen nature of such holdings is that the percentage equity ownership in PEB of the Tricon Shares cannot be less than 51%, the percentage equity ownership in PEB attributable to the Tricon Warrants cannot be less than 14%. We are controlled by two stockholders that may exercise a proportionately larger influence on the Company than stockholders with smaller holdings. Two shareholders, Tricon and Texas Atlantic, collectively own 51% of the common stock of our Company, and have warrants to purchase an additional 14% of the then issued and outstanding shares of common stock of PEB; these percentages may not change without the consent of Tricon and Texas Atlantic. Tricon and Texas Atlantic also own substantially all of PEB’s licensee, Pet Ecology Direct. It is possible that the interests of these two investors may not always be fully aligned with the rest of our shareholders. Furthermore, these two investors are expected to have a significant influence on the election of our directors and on our management, operations and affairs, with the ability to prevent or cause a change in control of the Company. There currently is a limited market for our shares, and an active trading market for our shares may not develop. Currently, our common stock is a thinly traded stock in the over-the-counter market. In this market, or if there is no future market for our shares, holders of our stock may be unable to sell their shares when they wish to do so. Holders of our stock may not be able to use our shares as collateral for a loan or other matter. Subsequent to the date of this prospectus, the Company plans to submit an application to FINRA to have the Company’s common stock to be quoted on the OTC Bulletin Board. If submitted, there is no assurance when or if this application will be accepted. Even if a trading market for our shares develops, stock prices may be volatile. It is currently anticipated that, even if an active trading market for our shares does develop, the price of our common stock may be low and also may be volatile. Many brokerage firms may not effect transactions and may not deal with low priced securities, as it may not be economical for them to do so. This could have an adverse effect on developing and sustaining a market for our securities. 7 Even if a market for our shares develops, our common stock may be subject to penny stock regulation. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in “penny stocks.” Generally, penny stocks are equity securities with a price of less than $5 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). If our common stock trades for less than $5 per share, our shares will be subject to the SEC’s penny stock rules unless (a)our net tangible assets exceed $5,000,000 during the first three years of continuous operations or $2,000,000 after our first three years of continuous operations; or (b)we have had average revenue of at least $6,000,000 for the last three years. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prescribed by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. Even if a market for our shares develops, our shares may be subject to the penny stock rules and holders of the shares may find it difficult to sell them. We have not and do not anticipate paying dividends in the foreseeable future. We have not paid any cash dividends to date with respect to our common stock. We do not anticipate paying dividends on our common stock in the foreseeable future since we will use all of our earnings, if any, to finance expansion of our operations. However, we are authorized to issue preferred stock and may in the future pay dividends on the preferred stock that may be issued. In view of the substantial amount of the accumulated deficit of the Company, any distribution to shareholders would be deemed to be a return of capital to the shareholder. Compliance with corporate governance and public disclosure regulations may result in additional expenses. There have been many changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002. In order to comply with these laws, we may need to invest substantial resources to comply with evolving standards, and this investment would result in increased general and administrative expenses, and a diversion of management time and attention from revenue-generating activities to compliance activities. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements that may be affected by matters outside our control that could cause materially different results. Certain statements in this document constitute “forward-looking statements.” These forward-looking statements involve known or unknown risks, uncertainties and other factors that may cause the actual results, performance, or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Specifically, (a)the actions of competitors and customers; (b)our ability to execute our business plans; (c)our ability to increase revenues and operating income; and (d)general economic conditions and other factors will significantly affect our ability to operateour current business, and to generate new product opportunities. You can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “intends,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “continues” or the negative of these terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. THE OFFERING The Company is not offering any securities through this Prospectus. We are not offering any securities, and will not receive any proceeds from the sale of common stock under this Prospectus. We are registering for sale by the selling security holders (the “Selling Shareholders”) a total of 10,670,191 shares of PEB common stock. See the “Selling Shareholders” section of this Prospectus for more information about, and the identity of, the Selling Shareholders. DETERMINATION OF OFFERING PRICE The shares of common stock of PEB which are sold by offered herein by the Selling Shareholders will be sold at the market price for such stock if there is a market for our common stock. Thus, such shareholders will be permitted to make sales of shares of PEB common stock at prevailing market prices or at privately negotiated prices. Set forth below is a table that reflects the high and low bid prices of the PEB common stock during each quarter of 2005, 2006, and 2007. Changes have been made in these prices to reflect the impact of the 1 for 12 reverse stock split that we recently implemented. 8 20052006 2007 High LowHigh LowHigh Low Quarter ended March 31$12.00$1.80$9.60$2.16 $2.40 $0.60 Quarter ended June 30 Quarter ended September 30 Quarter ended December 31 USE OF PROCEEDS We are not selling any sharesof PEB common stock offered by this Prospectus. The shares of common stock being registered for sale by the Selling Shareholders will not generate any cash proceeds for the Company. See the “Selling Shareholders” section of this Prospectus for more information about such selling security holders. Any funds generated by us in the future from the exercise of outstanding warrants (including the Tricon Warrants) will be added to the general working capital of the Company. See the “Overview – Recent Events” section of this Prospectus for more information about the Tricon Warrants, and see the “Description of Securities” section of this Prospectus for more information about other warrants previously issued by the Company DILUTION We are not selling any common stock in this offering. The shares being sold by this Prospectus are already outstanding shares of PEB common stock held by the Selling Shareholders. As such, there is no dilution resulting from the common stock being sold by the Selling Shareholders. DESCRIPTION OF BUSINESS PEB was established to become a developer, manufacturer and seller of innovative and technologically advanced pet products. It was incorporated in 1996 by Ralph J. Steckel, the Company’s President and Chief Executive Officer, and a limited number of investors to develop, manufacture and market products into the pet industry. Before selecting the pet industry, Mr. Steckel had set as three criteria for selection of the industry in which PEB would operate, and had performed extensive market research into a number of markets to determine which if any met this criteria. The criteria were as follows: · That the products to be produced would be “must have items” and viewed as such by consumers · The market had to have global potential · Annual growth within the market and industry had to be in excess of 5% a year PEB’s first development effort resulted in earth friendly, technologically advanced versions of cat litters that qualify on all three criteria. We have funded product development and operations since 1996 by the sale of our stock through the use of private placements, borrowings from shareholders and institutions, as well as the use of trade credit.As a consequence, significant dilution has occurred as stock has been sold to support operations. We have never been profitable and have accumulated a deficit through September 30, 2007 amounting to $15,567,023. We expect to report a substantial loss in 2007. However in 2008, our management anticipates that PEB will experience improved liquidity and operating results due to projected sales of product by both PEB and Pet Ecology Direct. Since inception we have focused on the identification and development of products with which to establish our presence in the pet industry and related markets comprising the pet industry. We have developed and patented two categories of cat litter, one with a sickness indicator which we have now named “Pet Ecology Perfect Litter Alert”, and one without the indicator which is now named “Pet Ecology Perfect Litter”; prior to March, 2007, both of these products had been branded with different names. Both products have been patented and are now in production. These products are earth friendly, lightweight, flushable, odor free, and both have very low tracking. Tracking results when a cat departs a litter box and has traces of the litter attach to its paws and fur. The formulation of our litter minimizes tracking. Our litter can be easily removed with a “dust buster” if any tracking does occur, whereas most competitive products require a more extensive removal process. In comparison to competitive products, we consider our products to be superior having more function and efficacy than other litters on the market today. 9 In addition, PEB has developed a fat free dog treat, “Pet Ecology K-9 Fat Free Dog Treats”, which has a patent pending and is also production ready. The U.S. Department of Agriculture has certified this product as being fat free. We have had limited sales from inception through September 2007, and are now preparing for the commercial launch of our litter products. Going Concern There can be no assurance that our current cash position will be sufficient to sustain our operations. Our financial statements have been prepared assuming that the Company will continue as a going concern and do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Our continuation as a going concern is dependent on our ability to generate revenues from operations, and to borrow additional funds, to enable us to meet our obligations on a timely basis, to comply with the terms of any financing agreements, and ultimately to attain profitable operations. Product Overview Pet Ecology Perfect Litters Our cat litter products, “Pet Ecology Perfect Litter Alert” (with sickness indicator) and “Pet Ecology Perfect Litter” (without sickness indicator), are both composed of naturally occurring minerals that present a superior alternative to traditional clay based cat litter products and other non clay based products which presently constitute over 95% of the cat litter market. Our sickness indicator is basically a pH indicator for high alkalinity. The indicating litter is designed to be an early warning system for feline lower urinary tract disorder (“FLUTD”). Like most tests it does not cover every circumstance or fluctuation in the body chemistry of a cat but does react to a specific set of markers. The pH (a symbol used for measuring acidity and alkalinity)indicator is set to read at about 6.8pH. The normal pH range for domestic cats is 5.5 to 7.0. If a cat has a higher than average urine pH, the litter will change color, beginning to turn light pink at about 6.8pH and continue to register to about 8.0pH when the litter will become magenta in color warning a pet owner that the cat should be taken to a veterinarian. “Pet Ecology Perfect Litter Alert” provides an indication of lower urinary tract infection in cats, a sickness that is the number one insurance claim as reported by the Veterinary Pet Insurance Co. of Anaheim, CA. Our process and technique for detection parallels the application of pH indicator (fundamental to our patent) found in Merck’s Veterinarian Manual. Presently it is estimated that 10,000,000 cats are diagnosed with urinary tract infections each year. Further, cats over four years of age have a 68% possibility of having recurring problems with lower urinary tract infection. Our “Pet Ecology Perfect Litter Alert” permits early detection of sickness thereby allowing cat owners to seek diagnosis and treatment as early as possible. Treatment for FLUTD generally involves a blood test confirming the infection followed by a regimen of antibiotics or in some instances surgery. Since all of our cat litters are biodegradable, they will serve to significantly lessen environmental problems caused by dumpingclay based litters into landfills. This is becoming an increasing problem throughout the country due to the fact that the clay does not dissipate in the landfill, it expands.In contrast to this, our biodegradable products can be safely and effectively flushed down a toilet into a sewer system, or into a septic system. Our patented litters are mineral based and accordingly do not contain sodium bentonite or silica dust as do clay based products. As reported in the Journal of Veterinarians and Humans, sodium bentonite in the litter, ingested by cats during the natural cleaning process, can cause blockages, dehydration, and prevent the absorption of nutrients. Silica dust as reported by the International Agency for Research and Cancer has established that such dust is a known human carcinogen. In this regard sodium bentonite can have severe effects on cats that contact and ingest the silica as result of their use of clay based litters. The table below compares our indicating litter which we believe to be the most scientifically advanced cat litter available to other leading clay based cat litters sold today. Clay based litters as noted cannot be flushed and are the object of review due to the adverse impact of spent litter on landfills around the country. The weight equivalency is highlighted to illustrate the fact that our litters are seven times more absorbent with less weight, and provide a better result than clay based litters due to the minerals, vermiculite and perlite, that are used in our litters. 10 Product Weight/Clay Equivalent Weight Sickness Indicator Flushable Lightweight Odor Control Pet Ecology Perfect Litter Alert 2lbs 14 lbs of clay based litter Yes Yes Yes Yes Clump’N Flush High Performance Scoopable 14 lbs No No Yes Yes Ever Clean Plus Multi Crystals Premium Clumping 25 lbs No No No Yes Ever Fresh with Activated Charcoal 30lbs No No No Yes Fresh Step Premium Scoopable Cat Litter 14lbs No No No Yes Tidy Cats Scoop Crystals Blend 20lbs No No No Yes There is also wheat and paper based litters being sold that are considered to be lightweight and possibly flushable. K-9 Fat Free Dog Treats PEB has also developed a fat free dog treats product that have been certified by the U.S. Department of Agriculture as having met the standards to be considered as fat free. These treats do not contain fat, cholesterol, or sodium, and offer dog owners an alternative to the fatty treats and foods in retail today. This product is aimed at the ever increasing problem of obesity in dogs. The treats have a two year shelf life and are produced in three flavors beef and rice, chicken and rice and liver and rice. Waterless Shampoo for Cats and Dogs We have developed and are ready to commence production of a waterless shampoo for dogs and cats that cleans the hair and skin of the pet by removing contaminants. Through this cleansing a number of skin irritations can also be mitigated or reduced resulting ina hygiene and healthbenefit to the pet. The emollient is simply massaged into the coat of the pet and then wiped off with a towel. It is dispensed by pump and is completely water free. This product is in the process of being trademarked. Odor Eliminator Developed by us as a product to eliminate pet odors in the home, we believe this earth friendly product is 99% effective in eliminating animal odors in the home. It is also effective on the removal of other odors as well. There are no harmful additives in this product. Trademarks have been applied for. Other Products We have in development the following products which we hope to introduce to the market in the future: · “Pet Ecology Perfect Litter Alert” for the indication of diabetes, pregnancy (for breeders) and upper urinary tract infections in cats · “Vita Dog” Vitamin D enriched fat free dog treats. · Fat Free cat treats · Kitty-De-Lite microwaveable cat food · Pet Ecology Simply Organics, an all inclusive natural remedy for common pet health problems such as ear ticks and fleas, which can be obtained without a vetinary prescription. Product Development Product development occurs only after a market assessment has been made to determine the competitive risk and estimated price point for a planned product as well as to assess its relative ease of marketing and distribution. Once committed, the initial stages of development include patent and trademark research to determine if there are any intellectual property rights in existence that may impair the development of the product. Patent and trademark applications are generally submitted at this point. Our staff and our consulting chemical engineer will design and then develop formulations, the efficacy of which would then be tested in a variety of ways dependent upon the product. Provided the product can be produced cost effectively and quality control assured, the subject product will be scheduled for production test runs to assure that the third party manufacturers we employ can in fact make the product in quantity. Sales and Marketing Our objective is to position our products as “premium” in a marketplace where price points generally dictate acceptability. We expect to be successful in this effort due to the attributes of our litter product (lightweight, odor free, flushable and earth friendly), which should provide us with an advantage contrasted to our competition. 11 We now intend to brand the Pet Ecology name by using product extensions such as “Perfect Litter” and “Perfect Litter Alert” for the non sickness indicating and the sickness indicating cat litters, respectively, as well as other products bringing uniformity to our entire product line allowing the consuming public to understand our current product offering and those in development. We intend also to use the name Pet Ecology for each of our products with the expectation that our name will ultimately become synonymous with innovation in pet products. Our goal is to implement our sales program in a staged manner with the introduction of our cat litters by Pet Ecology Direct (our licensee) making internet sales for home delivery of our product, and then by PEB gaining access to the retail food, drug and pet specialty chains. The internet sales program of Pet Ecology Direct is being promoted through a national television advertising campaign that is intended to brand the name and heighten awareness of Pet Ecology products and establish a presence in the market. We consider our cat litter to be a premium litter, and as such we and Pet Ecology Direct intend to sell and deliver a one month’s supply to internet and telephone buyers for a premium price. Our plan of selling into the retail market is to arrange, directly and through brokers, appointments with retail chain store buyers whose chains have a significance presence in major population centers. We expect to employ experienced retail product brokers to manage this process under the supervision of our internal sales personnel. We have already engaged certain key brokers in the eastern United States and are in discussion with other brokers for the balance of the country. Our goal is to have a full complement of brokers engaged and functioning in the near term. It is our expectation that our sales brokers will be responsible not only for the management of a sales program to retail stores, but also for assuring the appropriate “in store” positioning of our product. In contrast, major competitors utilize inside sales forces to manage their sales functions. At this time, PEB does not have an inside sales force. Our selling and marketing efforts are coordinated and administered by our President and CEO, Ralph J. Steckel. An internal sales force will be created when the identification of our products in the market place has been matured. We expect to manage a sales program to retail chain stores through the use of electronic data information processing that allows us to receive orders and payments electronically. In certain instances we will be able to access customer inventory records in order to anticipate order input. Our products cater to a global consumer base. In that regard, we expect to approach foreign markets once we have established and sustain ourselves in the domestic retail markets. Customers To date we have had very limited sales activity, with the majority of our sales being made to international and domestic pet product distributors. There have been no significant sales to any major food, drug or pet specialty chains. When we begin the retail commercialization of our litter and dog treat products, we intend to sell domestically to all national and regional food and drug chains. The “chains” account for approximately 66% of all litter and pet food sales. An approach to major discounters will be considered only after PEB is firmly established in the food and drug and pet speciality chains. Expanded international sales opportunities are intended to be pursued in the future. The potential offshore markets, while lucrative, have supply chain logistics issues that require special planning and are being considered as a second stage effort to be undertaken once the domestic markets and the internet sales have been successfully and profitably entered. Manufacturing PEB does not presently manufacture any of our pet products, and we have no plans to commence doing so the foreseeable future. Our plan is to utilize non-affiliated third parties to prepare our products in accordance with strict quality assurance and quality control standards. We currently maintain arrangements with two manufactures that have extensive experience in producing and packaging products. Our litter products are manufactured by National Chemsearch, and our dog treats are manufactured by C J Foods Inc. We require that these parties use strict ingredient and processing standards for the production of our brands. The manufacturing site used in the production of our litters has resident chemists and quality control experts who work with our employees in assuring that all established quality control standards are met. We buy the raw materials used in the production of our litters and have established receiving protocols to assure that any materials purchased and delivered to our manufacturer are of the highest quality and suitable for our products. We do not buy the raw materials used our dog treats, but rely upon our manufacturer to purchase such materials. Minerals, specifically vermiculite and perlite, comprise 82% of our litter products and are stringently tested upon receipt by our manufacturer for functionality and continue to be tested at varying stages of production. 12 Our dog treats are produced by a manufacturer experienced in producing pet food products. This manufacturer is also capable of certifying products as being “organic.”Our fat free dog treats are intended to be produced and marketed as an “organic” product. Each of the manufacturers noted have the manufacturing capacity and other infrastructure,including quality control personnel necessary to accommodate the planned expansion to our business. Competition The pet products market is highly competitive and virtually all of the manufacturers, distributors and marketers have substantially greater management, financial, research and development, marketing and manufacturing resources than we do. Although there are substantial competitors, including The Clorox Company, Church & Dwight Co., Inc. (Arm & Hammer), Ralston Purina Co. (a part of Nestle, SA), and The Iams Company (a part of Procter & Gamble Company), none of the competitors in this industry has market place dominance of the shop keeping unit (“SKU”) space sold byretail food and drug chains. We have been provided information by Kroger Co. (a major national food retailer that has approximately 2,100 outlets and generates an estimated $51 million in cat litter sales per annum) that indicates that Kroger has over 77 SKU’s of cat litter that it sells to pet products competitors with such sales ranging from a high volume SKU of $2.1 million to a low of $0.044 million with 22 of the top selling SKU’s comprising 29 million of the 51 million dollars in revenue generated in cat litter sales. Such information reflects that 21 of the 22 top selling SKU’s were for package weights of between 14 and 21 pounds, the precise market for our products. The table below reflects the top selling cat litter brands in the market today. Brand Company Tidy Cat Ralston Purina Co. Fresh Step The Clorox Company Arm & Hammer Super Scoop Arm & Hammer Scoop Away The Clorox Company All the foregoing companies have very well established brand recognition for their products and presently sell into the retail food and drug chains. Notwithstanding the formidable competition in the market, management believes that our litters and treats and other products will be very competitive, if not superior, to those of our competition. However, there can be no guarantee of success in competing against these established brands. Intellectual Property It is our policy to protect our intellectual property rights through the securing of patents and trademarks as appropriate. We also require non disclosure agreements with certain consultants and contractors who work for us. PEB holds six pet product patents all related to animal litter with odor control that indicates lower urinary tract infection in cats. It is important to highlight the fact that our patents are for “animal litter” and are not limited only to cat litter. Therefore we are free to develop indicating and non indicating litters for a wide range of applications from large animal (such as horses) to small animals (such as ferrets) should there prove a need and a market. At this time, we also have two additional patents pending or proposed. It is our intent to improve our patents through systematic research and development relating to product improvement and additions. The process known as “continuation in part” (CIP) allows us to submit for product modifications without having to apply for a new patent. PEB has also registered one trademark, and has applied for four other trademarks, in connection with various naming conventions, including Pet Ecology. We are somewhat hindered in our pending applications in that these trademarks will not become registered unless and until we have sales of the products involved. We intend to apply for trademark registration with respect for other products to the extent those products are marketed under distinct brand names. Research & Development Since 1996, we have spent a substantial amount in our efforts to develop and patent both our cat litters and fat free dog treats, and to begin the development process of our other extension products. 13 Our development efforts include the use of outside testing laboratories as well as independent consultants having the skills necessary to develop the requisite formulations required to produce the properties sought in our cat litters as well as our fat free dog treats. For example, in the testing of our fat free dog treats, three independent blind taste tests were conducted in which it was determined that over 80% of the dogs involved in the test chose our treats over competing treats. In testing such as this, estimates of pet acceptance were validated before proceeding to the point of incurring the expense of becoming production ready, including final packaging and design. Research is ongoing and continual with numerous products in varying testing stages of completion for the cat and dog markets. Management believes that new product development is the lifeblood of the Company, and accordingly intends to commit financial and human resources to introduce new products into the market. We maintain a small test laboratory in our warehouse for product testing and development. Government Regulation To our knowledge, our cat litters and other pet products are not subject to regulation by any regulatory authority. However, we are required to specify in our labeling whether there are components in our litters or other products that have any known health hazard that may affect a pet or human. Set forth below is information related to certain regulatory requirements which may become applicable to any extension products we might develop in the future. In the United States, governmental oversight of animal nutrition and health products is shared primarily by the U.S. Department of Agriculture and the U.S. Food and Drug Administration (the “FDA”). The comprehensive regulatory program governs, among other things, the manufacturing, composition and ingredients, labeling, packaging and safety of certain pet foods. The FDA is responsible for the safety and wholesomeness of the human food supply. The FDA regulates foods intended for human consumption, as well as foods intended for pet consumption. Through the Center for Veterinary Medicine, the FDA regulates the manufacturing and distribution of animal drugs, including feed additives and drugs that will be given to animals from which human foods are derived (food-producing animals), as well as feed additives and drugs for pet (or companion) animals. Our advertising materials may be subject to regulation by the Federal Trade Commission (the “FTC”). The FTC governs all promotional materials for certain pet products, whether such advertisements are in the form of print ads, radio and TV ads, or on our website. Each claim, express and implied, must be true, accurate and not misleading. That is, the FTC will cite what it believes to be false, deceptive and unsubstantiated claims in any advertisement. In addition to applicable federal regulation, a number of states and some local governments have enacted laws and regulations governing the formulation, labeling and advertising of certain pet products. Management and Employees We currently have three officers, Ralph J. Steckel, President and Chief Executive Officer, Robert J. Salluzzo, Chief Operating Officer and Chief Financial Officer, and Weston Kirby, Secretary, each of whom also serve as directors of the Company. We currently have five full-time employees including our officers. We also have two consultants who work with us on a part-time basis to assist in financial and research and development activities. We do utilize outside consultants at varying times dependent upon need. Due to liquidity problems, in 2006 and 2007, the Company down sized by reducing the number of employees from approximately 26 to its current number. DESCRIPTION OF PROPERTY PEB does not presently manufacture any of our pet products, and thus does not have a manufacturing facility or related items of equipment. The Company does lease and occupy 12,000 square feet of office and warehouse space at 14822 Venture Drive Dallas, Texas 75234. LEGAL PROCEEDINGS PEB is a defendant in a lawsuit filed in District Court No. 48 in Tarrant County, Texas, by a third party alleging that $580,000 is owed pursuant to the terms of a promissory note of PEB. Our management believes there is no factual basis for the amounts alleged to be owed in connection with the note involved, and we have filed a counterclaim and third party action seeking monetary damages from the plaintiff and certain other individuals associated with the plaintiff who have nexus to the alleged claim. We do not believe that such litigation will have a material adverse effect on us. 14 PEB is a defendant in a lawsuit filed in County Court at Law No. 1 in Dallas County, Texas, by a former employee of the Company seeking damages and other relief for an alleged breach of employment with PEB. The total amount of damages being sought by such plaintiff amounts to $160,000 of monetary claims, plus legal fees and costs. We believe that PEB has defenses to the claims involved, and that such litigation will not have a material adverse effect on us. PEB is a defendant in a lawsuit filed in County Court at Law No. 3 in Dallas County, Texas, by a former employee of the Company seeking specific performance under an employment contract with PEB. The total amount of damages being sought by such plaintiff amounts to $250,000 of monetary claims, and the issuance of approximately 166,667 shares of our common stock (after giving effect to ourrecent reverse split). We believe that PEB has defenses to the claims involved, and that such litigation will not have a material adverse effect on us. On December 10, 2007 we received a subpoena from the Securities and Exchange Commission to provide information and potential testimony regarding an entity named Axium Technologies, Inc. a company that is unknown to Pet Ecology Brands Inc. or its management.The SEC has requested any documentation and correspondence the Company has with the entity noted as well as an additional sixty four organizations and individuals that were listed in the subpoena, seven of which are known to Pet Ecology Brands Inc. and include the following: · Our former investor relations firm and its president. · A former board member of Pet Ecology Brands Inc. · An investor in Pet Ecology Brands Inc. and corporate entities associated with that investor. Counsel has been in contact with the SEC attorney responsible for this inquiry. Further we are complying with the SEC’s request and are in the process of assembling the information being requested. SELLING SHAREHOLDERS The shares of common stock of PEB identified below are being registered for sale by the named persons (the “Selling Shareholders”). The Selling Shareholders may, but they are not obligated to do so, from time to time offer and sell under the terms of this prospectus up to an aggregate of 10,670,191shares of our common stock which represents a total of 6,078,318 shares currently outstanding and 4,591,873 shares underlying outstanding warrants. We do not know if or when, or in what amounts, the Selling Shareholders may offer for sale the shares described in this Prospectus. The Selling Shareholders may decide not to sell any of the shares covered by this Prospectus. Because the Selling Shareholders may offer all of some of the shares under this Prospectus, and because there are no agreements, arrangements or understandings with respect to the sale of any of the shares that the Selling Shareholders will hold after completion of this offering, we cannot estimate the number of shares that the Selling Shareholders will hold after completion of this offering. However, for purposes of the following tables, we have assumed that, after completion of this offering, the Selling Shareholders will hold none of the securities that this Prospectus covers. The following table sets forth, to the best of our knowledge and belief, information with respect to the Selling Shareholders: (a) the number of shares of common stock beneficially owned as of January 14, 2008, (b) the number of shares of common stock eligible for resale and to be offered by each Selling Shareholder under this Prospectus, (c) the number of shares of common stock owned by each Selling Shareholder after the offering contemplated by this Prospectus, assuming that all shares eligibleunder this prospectus are actually sold, and (d) the percentage of shares of common stock beneficially owned by each of the Selling shareholders after the completion of the offering contemplated by this Prospectus. Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Except as indicated by footnote, and except for community property laws where applicable, the persons named in the table below have sole voting and investment power with respect to all shares of common stock shown as beneficially owned by them. The percentage of beneficial ownership is based on shares of common stock and common stock underlying warrants and options as of January 14, 2008. Name of Selling Shareholders Number of Shares owned prior tooffering Shares of common stock to be sold Shares of common stock owned after offering Percentage of common stock owned after offering (1) Common Stock Only Tricon Holdings (4) 5,168,686 2,882,909 2,285,777 11.28% Texas Atlantic (5) 4,618,686 2,632,909 1,985,777 9.80% Walter Frank 300,000 300,000 0 0.00% Collins and Basinger 12,500 12,500 0 0.00% David F. King 13,085 13,085 0 0.00% Byron T. Bates 0 20,834 (2) 0 0.00% Christopher Cave 0 20,834 (2) 0 0.00% Martin Cohen 0 8,334 (2) 0 0.00% Tony Dunleavy 0 55,465 (2) 0 0.00% Byron S Farquer 0 13,085 (2) 0 0.00% Kent Farquhar 0 11,334 (2) 0 0.00% Alexandra Fincher 0 6,667 (2) 0 0.00% Randolph W. Frederickson 0 4,167 (2) 0 0.00% David B. Gerber 0 13,085 (2) 0 0.00% Bryan & Shelly Horton 0 10,209 (2) 0 0.00% Howell Family Limited Partnership (6) 0 41,667 (2) 0 0.00% Mark & Joan Kincaid 0 10,209 (2) 0 0.00% Weston Kirby 0 6,251 (2) 0 0.00% Janet Lester 0 6,667 (2) 0 0.00% Cantey Hanger LLP (7) 0 8,750 (2) 0 0.00% Andrew Lermsider 0 600,000 (2) 0 0.00% Keith Kitson Logue 0 13,085 (2) 0 0.00% Jane Lorenzen 0 4,667 (2) 0 0.00% Shaun McClure 0 8,334 (2) 0 0.00% James Lewis Miller III 0 4,000 (2) 0 0.00% Natwarlal B Modi 0 2,500 (2) 0 0.00% 15 Niall Moriarity 0 1,667 (2) 0 0.00% Elizabeth Ann Morris 0 834 (2) 0 0.00% Larry Murphy 0 8,334 (2) 0 0.00% David Payne 0 4,167 (2) 0 0.00% Jackson Phelps 0 834 (2) 0 0.00% Jennifer Phelps 0 834 (2) 0 0.00% Johns Phelps 0 834 (2) 0 0.00% Sara Phelps 0 834 (2) 0 0.00% Jason Rutherford 0 83,334 (2) 0 0.00% Robert J. Salluzzo 0 579,167 (2) 0 0.00% David M. Sherer 0 20,834 (2) 0 0.00% Blake Steckel 0 834 (2) 0 0.00% Hayden Steckel 0 834 (2) 0 0.00% Kirby Steckel 0 834 (2) 0 0.00% Michael Steckel 0 834 (2) 0 0.00% Ralph J. and Carole Steckel and RSSR Trust (3) 1,004,602 2,871,798 925,714 4.57% Ryan Steckel 0 834 (2) 0 0.00% Yvonne Steckel 0 834 (2) 0 0.00% James E. Stephens Sr. 0 10,334(2) 0 0.00% Jim Stephenson 0 13,085 (2) 0 0.00% Mike Stoelke 0 83,334 (2) 0 0.00% Tempus Financial Inc. (8) 0 16,667 (2) 0 0.00% Dr. James Vrasic 0 2,500 (2) 0 0.00% Target Pension Benefit- Attn Dr. James Vrasic (9) 0 17,334 (2) 0 0.00% Cross Country Capital Partners LP (10) 0 250,000 0 0.00% 1) Based on 20,269,358 shares issued and outstanding as of January 14, 2008. (2) These individuals do not currently own any shares of our common stock and the amount of shares being registered represents shares underlying outstanding warrants held by these individuals. (3) This amount includes both shares and warrants held by Mr. Steckel. All of these shares are to be issued to Mr. Steckel upon exercise of options or warrants to purchase shares of common stock of the Company. At this time, Mr. Steckel owns 1,004,002 shares of PEB common stock, and owns options and warrants to purchase 3,797,512 shares of common stock. See the “Executive Compensation – Employment Agreements” and the “Description of Securities – Outstanding Warrants” sections of this Prospectus for more information about these options and warrants. Certain of the shares of common stock and warrants shown herein to be owned by Mr. Steckel are actually registered in the name of his wife, or in the name of a family trust but, for purposes of this Prospectus, all of such shares and warrants are considered to be owned by Mr. Steckel. (4) Emel Yesil has voting and investment control over the shares listed as owned by Tricon Holdings. (5) E. Denton Jones has voting and investment control over the shares listed as owned by Texas Atlantic Capital Partners. (6) Douglas Howell has voting and investment control over the shares listed as owned by Howell Family Limited Partnership. (7) Russell Horton has voting and investment control over the shares listed as owned by Cantey Hanger LLP. (8) Marshall W. Dooley has voting and investment control over the shares listed as owned by Tempus Financial Inc. (9) Dr. James Vrasic has voting and investment control over the shares listed as owned by Target Pension Benefit. (10) E. Denton Jones has voting and investment control over the shares listed as owned by Cross Country Capital Partners LP. PLAN OF DISTRIBUTION The common stock to be sold by the Selling Shareholders is not being offered through an underwriter. Instead, the Selling Shareholders are offering a total of 10,670,191shares of common stock of PEB currently held by such shareholders and shares underlying outstanding warrants. The Selling Shareholders may sell their shares of PEB common stock at prevailing market prices or in privately negotiated prices. 16 Each of the Selling Shareholders will act independently in making decisions with respect to timing, manner and size of each sale. Each of the Selling Shareholders may make sales at prices and under terms then prevailing, or at prices related to then current market price, and they may also make sales in negotiated transactions, including one or more of the following methods: (a) purchases by a broker-dealer as principal and resale by such broker-dealer for its own account under this Prospectus, (b) ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers, (c) block trades in which the broker-dealer will attempt to sell the shares as agent, but may position and resell a portion of the block as principal to facilitate the transaction, (d) an over-the-counter distribution in accordance with the rules of the OTC Bulletin Board (assuming that the PEB common stock will be traded on the OTC Bulletin Board – of which there can be no assurance), and (e) in privately negotiated transactions. In connection with distributions of shares or otherwise, each Selling Shareholder may (a) enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the shares in the course of hedging the positions they assume, (b) sell the shares short and redeliver the shares to close out such short position, (c) enter into option or other transactions with broker dealers or other financial institutions which require the delivery to them of shares that this Prospectus offers, which they may in turn resell, and (d) pledge shares to a broker-dealer or other financial institution, which upon default, they may in turn resell. In addition, the Selling Shareholders may sell any shares that qualify for sale under Rule 144, rather than sell under this Prospectus. In effecting sales, broker-dealers or agents that the Selling Shareholders engage may arrange for other broker-dealers to participate. Broker-dealers or agents may receive commissions, discounts or concessions from the Selling Shareholders in amounts that the parties may negotiate immediately prior to the sale. However, under the NASD rules and regulations, such broker-dealers may not receive a commission or discount in excess of 8% for the sale of any securities registered by this Prospectus. In offering shares that this Prospectus covers, the Selling Shareholders, and any broker-dealers and any other participating broker-dealers who execute sales for the Selling Shareholders, may qualify as “underwriters” within the meaning of the Securities Act in connection with these sales. Any profits that the Selling Shareholders realize, and the compensation that they pay to any broker-dealer, may qualify as underwriting discounts and commissions. In order to comply with the securities laws of some states, the Selling Shareholders must sell the shares in those states only through registered or licensed brokers or dealers. In addition, in some states the Selling Shareholders may sell the shares only if we have registered or qualified those shares for sale in the applicable state or an exemption from the registration or qualification requirement is available and the Selling Shareholders comply with the exemption. The anti-manipulation rules of Regulation M under the Securities Exchange Act of 1934, as amended, may apply to sales of shares in the market and to the activities of the Selling Shareholders and their affiliates. In addition, we will make copies of this Prospectus available to the Selling Shareholders for the purpose of satisfying the Prospectus delivery requirements of the Securities Act. The Selling Shareholders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against liabilities, including liabilities arising under the Securities Act. At the time a Selling Shareholder makes a particular offer of shares, we will, if required, file a post-effective amendment to the registration statement covering those shares and/or distribute a Prospectus supplement that will set forth: (a) the number of shares that the Selling Shareholder is offering, (b) the terms of the offering, including the name of any underwriter, dealer or agent, (c) the purchase price paid by any underwriter, (d) any discount, commission and other underwriter compensation, (e) any discount, commission or concession allowed or reallowed or paid to any dealer; and (f) the proposed selling price to the public. We have agreed to indemnify the Selling Shareholders against claims and losses due to material misstatements or omissions made by us (and not by the Selling Shareholders) in this Prospectus. Each of the Selling Shareholders has agreed to indemnify us against claims and losses due to material misstatements or omissions made by them. DIRECTORS AND EXECUTIVE OFFICERS The following table identifies the directors and executive officers of PEB: Name Age Position Director Since Ralph J. Steckel 65 President, Chief Executive Officer and Director 1996 Robert J. Salluzzo 60 Chief Operating Officer, Chief Financial Officer, and Director June 20, 2007 Weston Kirby 41 Secretary and Director July, 2006 Alexandra Fincher 57 Director 1999 Alexander Schauss 59 Director June 20, 2007 17 The principal occupations of our executive officers and directors for the past five years are as follows: Ralph J. Steckel has served asPresident,Chief Executive Officer and a director of the Company since its inception in 1996. Mr. Steckel has a specialized career in strategic new product development, including a lengthy period serving in consumer marketing at Colgate-Palmolive, after which he consulted in the new product development area with Alberto-Culver, Dow Corning, S.C. Johnson, Conair, Bausch-Lomb, Curity Products (Colgate-Palmolive), Ralston-Purina, Ray-O-Vac, Rit-Dye, Sterno (Colgate-Palmolive) and Westwood Pharmaceutical, among others. Mr. Steckel is a graduate of the University of Baltimore, Maryland with a BS Degree in Marketing and Public Relations with post graduate work at the same institution in Business Economics. Robert J. Salluzzo has served asChief Operating Officer and Chief Financial Officer of the Company since April, 2007, and has been a director of the Company since June, 2007. Prior to joining the Company, for more than five years, Mr. Salluzzo has owned and operated a consulting practice aimed solely at the needs of emerging and development stage companies. Mr. Salluzzo is a Certified Public Accountant. In the early years of his career, Mr. Salluzzo was initially with Price Waterhouse & Co., an international accounting firm, and later formed his own accounting firm which he merged in 1985 into a major regional accounting firm located in Albany, New York. As a consultant since 1992, Mr. Salluzzo has functioned as the chief financial officer and/or chief operating officer of numerous organizations. Mr. Salluzzo is a graduate of St. Bonaventure University, and served as an Army officerin the US Army Field Artillery. Weston Kirby has served asSecretaryof the Company and has been a director of the Company since July, 2006. During the period of time from January, 2000 to May, 2003, Mr. Kirby was the co-owner of a branch office of Pro Integrity Securities (a brokerage firm). From May, 2003 until May, 2004, Mr. Kirby was operations manager for First Advantis Securities (a brokerage firm). Mr. Kirby was self-employed as a business consultant from May 2004 until August 2004. Since August 2004, Mr. Kirby has been employed by the Company in a variety of managerial capacities. Alexandra Fincher has been a director of the Company since 1999.
